



Exhibit 10(n)
 
SUPPLEMENTAL TAX SHARING AGREEMENT
BETWEEN
AMERIPRISE FINANCIAL, INC. AND AMERIPRISE CERTIFICATE COMPANY
 
This Supplemental Tax Sharing Agreement (the “Agreement”), effective December
10, 2013, allocates deferred tax between Ameriprise Financial, Inc. and
Ameriprise Certificate Company (collectively the “Parties”).


1.    Allocation and Settlement of Deferred Tax. The Parties agree to allocate
and settle deferred tax consistent with the settlement of current tax under the
Federal Income Tax Sharing Agreement, dated December 10, 2013. The Parties agree
to settle Ameriprise Certificate Company’s deferred tax balance in the month in
which this Agreement is executed, and thereafter, agree to settle subsequent
changes in Ameriprise Certificate Company’s deferred tax balance within thirty
(30) days of Ameriprise Financial Inc.’s next payment of estimated federal
income tax. For purposes of settling deferred tax, the Parties may net deferred
tax with other intercompany payables and receivables between the Parties.


2.    Definitions.


A.    “Deferred tax” means deferred federal income tax for purposes of United
States generally accepted accounting principles.


B.    “Current tax” means federal income tax for purposes of the Internal
Revenue Code (Title 26 of the United States Code) and the corresponding Treasury
Regulations (Title 26 of the Code of Federal Regulations).


IN WITNESS WHEREOF, the Parties execute this Agreement as of this 10th day of
December, 2013.






Ameriprise Certificate Company,


Signature
/s/ Mike Gilmore
 
Name & Title
Mike Gilmore - Assistant Treasurer
 







Ameriprise Financial, Inc.,


Signature
/s/ Mike Gilmore
 
Name & Title
Mike Gilmore - Assistant Treasurer
 










